          Case 2:20-cv-00139-APG-NJK Document 13 Filed 09/14/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   STEPHANIE GORDON,
                                                           Case No.: 2:20-cv-00139-APG-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
                                                                     [Docket No. 12]
10   STOR UR STUFF, et al.,
11          Defendant(s).
12         On May 8, 2020, this case was dismissed and closed for lack of subject matter jurisdiction.
13 Docket Nos. 9-10. The Court indicated that any efforts by Plaintiff to obtain relief on her
14 underlying claims should be conducted in state court. See, e.g., Docket No. 9 at 1.
15         On August 25, 2020, Plaintiff filed a motion to compel production of documents. See
16 Docket No. 12 at 2 (“I am requesting the court to demand Stuff UR Storage provide the
17 documentation for the unit”). 1 As this case has been closed, it is not a proper forum for Plaintiff
18 to demand document production.
19         Accordingly, the motion to compel is DENIED.
20         IT IS SO ORDERED.
21         Dated: September 14, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
          1
            As Plaintiff is proceeding pro se, the Court construes her arguments liberally. See, e.g.,
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                    1
